 
Exhibit 10.2


VOTING AGREEMENT
 
THIS VOTING AGREEMENT (the "Agreement") is made and entered into as of this 31st
day of March, 2010, by and among Zanett, Inc., a Delaware corporation (the
"Company"), Claudio M. Guazzoni (together with his designee from time to time)
and the holder of voting securities of the Company listed on the signature page
hereto (together with its successors, assigns and transferees who become subject
to the provisions hereof pursuant to Section 4.1, the "Investor").  The Company
and the Investor are sometimes referred to herein collectively as the "Parties."
 
Concurrently with the execution of this agreement, the Company is issuing to the
Investor a convertible promissory note (the "Convertible Note") pursuant to a
Term Debt- Convertible Debt Exchange Agreement between the Company and the
Investor dated as of March 31, 2010 (the "Exchange Agreement"), and in
connection with the issuance of the Convertible Note, the Investor desires to
appoint Claudio M. Guazzoni as its proxy to vote in his discretion all of the
votes held by the Investor under the terms of the Convertible Note on all
matters to which the Investor is entitled to vote, so long as the Convertible
Note remains outstanding.
 
NOW, THEREFORE, in consideration of the foregoing and the mutual promises
contained herein, the Parties agree as follows:
 
1.      Voting Agreement.  The Investor shall appoint Claudio M. Guazzoni , with
full power of substitution, as its proxy to vote in its sole and absolute
discretion all of the votes to which the Investor is entitled under the terms of
the Convertible Note and any shares of common stock of the Company, par value
$0.001 (the "Common Stock") acquired in respect of the Convertible Note (whether
through conversion, payment of principal or interest in Common Stock of the
Company or otherwise) (collectively, the "Shares") at all meetings of the
stockholders of the Company, and any adjournments thereof, and to execute with
respect to said Shares any and all consents of stockholders of the Company,
waivers of notice or other documents, with all powers the Investor would possess
as a stockholder of the Company, pursuant to an irrevocable proxy in the form
attached as Exhibit A.
 
2.      Term.  This Agreement shall be effective as of the date upon which the
Company's stockholders approve the transactions contemplated by the Exchange
Agreement and shall continue in effect until and shall terminate upon the
earlier to occur of (a) prepayment in full of all amounts owing under the
Convertible Note and (b) March 31, 2015.
 
3.      Specific Enforcement.  Each Party acknowledges and agrees that each
Party hereto will be irreparably damaged in the event any of the provisions of
this Agreement are not performed by the Parties in accordance with their
specific terms or are otherwise breached.  Accordingly, it is agreed that each
of the Parties shall be entitled to an injunction to prevent breaches of this
Agreement and to specific enforcement of this Agreement and its terms and
provisions in any action instituted in any court of the United States or any
state having subject matter jurisdiction, in addition to any other remedy to
which the Parties may be entitled at law or in equity.
 
C.G. _____


D.H. _____
 

--------------------------------------------------------------------------------

 

4.      Miscellaneous.
 
4.1         Transfers, Successors and Assigns.

 
(i)           The terms and conditions of this Agreement shall inure to the
benefit of and be binding upon the respective successors and assigns of the
Parties.  Nothing in this Agreement, express or implied, is intended to confer
upon any party other than the Parties or their respective successors and assigns
any rights, remedies, obligations, or liabilities under or by reason of this
Agreement, except as expressly provided in this Agreement.  For the sake of
clarify, Claudio M. Guazzoni shall have the right to designate such other person
as he deems appropriate from time to time to act as the Investor's proxy to vote
in accordance with the terms of the irrevocable proxy in the form attached as
Exhibit A should Claudio M. Guazzoni be unavailable, incapacitated, or in the
event of his death prior to the termination of this Agreement and the
irrevocable proxy attached as Exhibit A.
 
(ii)           Each transferee or assignee of the Shares subject to this
Agreement shall continue to be subject to the terms hereof, and, as a condition
to the Company’s recognizing such transfer, each transferee or assignee shall
agree in writing to be subject to each of the terms of this Agreement by
executing and delivering an Adoption Agreement substantially in the form
attached hereto as Exhibit B.  Upon the execution and delivery of an Adoption
Agreement by any transferee, such transferee shall be deemed to be a party
hereto as if such transferee’s signature appeared on the signature pages of this
Agreement.
 
(iii)           Each certificate representing the Shares subject to this
Agreement if issued on or after the date of this Agreement shall be endorsed by
the Company with the legend set forth in Section 4.10.  Nothing in this
Agreement, express or implied, is intended to confer upon any person or entity
other than the Parties or their respective executors, administrators, heirs,
successors and assigns any rights, remedies, obligations, or liabilities under
or by reason of this Agreement, except as expressly provided in this Agreement.
 
4.2         Governing Law.  This Agreement shall be governed by and construed in
accordance with the internal substantive laws (but not the law governing choice
of law) of Delaware.
 
4.3         Counterparts.   This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  
 
4.4         Titles and Subtitles.  The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.
 
C.G. _____


D.H. _____
 
2

--------------------------------------------------------------------------------

 

4.5         Notices.  All notices and other communications given or made
pursuant to this Agreement shall be in writing and shall be deemed effectively
given:  (a) upon personal delivery to the Party to be notified, (b) when sent by
confirmed electronic mail or facsimile if sent during normal business hours of
the recipient, and if not so confirmed, then on the next business day, (c) five
(5) days after having been sent by registered or certified mail, return receipt
requested, postage prepaid, or (d) one (1) day after deposit with a nationally
recognized overnight courier, specifying next day delivery, with written
verification of receipt.  All communications shall be sent to the respective
Parties at their address as set forth on the signature page hereto, or to such
email address, facsimile number or address as subsequently modified by written
notice given in accordance with this Section 4.4.  If notice is given to the
Company, a copy shall also be sent to Drinker Biddle & Reath LLP, One Logan
Square, Suite 2000, Philadelphia, PA  19103, Attention: Stephen T. Burdumy,
Esq..
 
4.6         Amendment.  This Agreement may not be amended, supplemented or
modified, and no provisions hereof may be modified or waived, except by an
instrument in writing signed by all the Parties.  No waiver of any provisions
hereof by any Party shall be deemed a waiver of any other provisions hereof by
such Party, nor shall any such waiver be deemed a continuing waiver of any
provision hereof by such Party.
 
4.7         Severability.  The invalidity of unenforceability of any provision
hereof shall in no way affect the validity or enforceability of any other
provision.
 
4.8         Delays or Omissions.  No delay or omission to exercise any right,
power or remedy accruing to any Party under this Agreement, upon any breach or
default of any other Party under this Agreement, shall impair any such right,
power or remedy of such non-breaching or non-defaulting Party nor shall it be
construed to be a waiver of any such breach or default, or an acquiescence
therein, or of or in any similar breach or default thereafter occurring; nor
shall any waiver of any single breach or default be deemed a waiver of any other
breach or default theretofore or thereafter occurring.  Any waiver, permit,
consent or approval of any kind or character on the part of any Party of any
breach or default under this Agreement, or any waiver on the part of any Party
of any provisions or conditions of this Agreement, must be in writing and shall
be effective only to the extent specifically set forth in such writing.  All
remedies, either under this Agreement or by law or otherwise afforded to any
Party, shall be cumulative and not alternative.
 
4.9         Entire Agreement.  This Agreement (including the Exhibits hereto, if
any) constitutes the full and entire understanding and agreement between the
Parties with respect to the subject matter hereof.
 
4.10       Legend on Share Certificates.  Each certificate representing any
Shares shall be endorsed by the Company with a legend reading substantially as
follows:
 
“The shares represented by this Certificate are subject to an irrevocable proxy
dated as of March 31, 2010, and any amendments thereto, a copy of which may be
inspected at the principal office of the Company.”
 
C.G. _____


D.H. _____
 
3

--------------------------------------------------------------------------------

 

4.11       Execution by the Company.  The Company, by its execution in the space
provided below, agrees that it will cause the certificates evidencing the Shares
to bear the legend required by Section 4.10 of this Agreement, and it shall
supply, free of charge, a copy of irrevocable proxy to any holder of a
certificate evidencing Shares upon written request from such holder to the
Company at its principal office.  The Parties do hereby agree that the failure
to cause the certificates evidencing the Shares to bear the legend required by
Section 4.10 herein and the failure of the Company to supply, free of charge, a
copy of the irrevocable proxy as provided under this Section 4.11 shall not
affect the validity or enforcement of this Agreement.
 
4.12       Stock Splits, Stock Dividends, etc.  In the event of any issuance of
Shares of the Company’s voting securities hereafter to the Investor (including,
without limitation, in connection with any stock split, stock dividend,
recapitalization, reorganization, or the like), such Shares shall become subject
to this Agreement and shall be endorsed with the legend set forth in Section
4.10.



[Remainder of Page Intentionally Left Blank]
 
C.G. _____


D.H. _____
 
4

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have executed this Voting Agreement as of the
date first above written.




 
ZANETT, INC.
     
By:
   
Name:
   
Title:
       
INVESTOR:
     
ROCKPORT INVESTMENTS LTD.
     
By:
   
Name:
   
Title:
   
Address:
             
PROXY:
             
Claudio M. Guazzoni

 
[Signature Page to Voting Agreement]
 
C.G. _____


D.H. _____
 
5

--------------------------------------------------------------------------------

 
 
Exhibit 10.2
 
EXHIBIT A
 
IRREVOCABLE PROXY
 
Irrevocable Proxy dated as of March 31, 2010, among Rockport Investments, Ltd.,
a limited company organized under the laws of the United Kingdom (the
“Investor”), Zanett, Inc., a Delaware corporation (the “Company”), and Claudio
M. Guazzoni (“Proxy”).
 
BACKGROUND
 
The Investor has entered into a Term Debt-Convertible Debt Exchange Agreement
with the Company, dated as of March 31, 2010 (the "Exchange Agreement"),
pursuant to which the Company will issue to the Investor a convertible
promissory note (the "Convertible Note").  It is a condition to the closing of
the transactions contemplated by the Exchange Agreement that the Investor enter
into this Irrevocable Proxy. In connection with the Exchange Agreement, the
Investor, the Company and Claudio M. Guazzoni entered into that certain Voting
Agreement dated as of March 31, 2010 (the "Voting Agreement").  Capitalized
terms used herein but not otherwise defined have the meanings assigned to them
in the Voting Agreement.
 
NOW, THEREFORE, in consideration of the mutual agreements contained herein and
in the Exchange Agreement, the Convertible Note and the Voting Agreement, and
intending to be legally bound hereby, the parties hereto agree as follows:
 
1.           Grant of Irrevocable Proxy.
 
(a)           The Investor, revoking all prior proxies, hereby appoints Claudio
M. Guazzoni, with full power of substitution (or such other person as may be
designated by Claudio M. Guazzoni from time to time, if Claudio M. Guazzoni is
unavailable, incapacitated, or in the event of his death prior to the
termination of this irrevocable proxy pursuant to Section 3 below), as his proxy
to vote in its sole and absolute discretion all of the Shares owned by him at
all meetings of the stockholders of the Company, and at any adjournments
thereof, and to execute with respect to said Shares any and all consents of
stockholders, waivers of notice or other documents, with all powers such
Investor would possess if this proxy had not been granted.  Without in any way
limiting the foregoing grant of discretionary authority, the Proxy is authorized
to vote the Shares for the election of persons to the Board of Directors of the
Company as he shall determine to vote in his discretion, on any proposal to
merge or dissolve the Company or amend its Certificate of Incorporation, and to
vote on any other matter.
 
(b)           The undersigned acknowledges and agrees that the grant of this
irrevocable proxy is coupled with an interest and is irrevocable except as
hereinafter provided or as otherwise provided by law, and further acknowledges
that (i) the affirmative vote of the Shares by the Proxy on matters, such as the
sale of the Company, with respect to which dissenters’ or appraisal rights are
afforded by law would render such rights unavailable to the Investor and (ii)
the grant of this proxy effectively relinquishes the Investors’ rights to vote
on any and all matters prior to the expiration of the proxy as provided herein.
 
C.G. _____


D.H. _____
 

--------------------------------------------------------------------------------

 

2.           Legend on Certificate.  So long as this proxy is in effect, all
certificates representing Shares held by the Investor shall bear substantially
the following legend, in addition to any other legends required by law or any
other agreement:
 
“The Shares represented by this Certificate are subject to an irrevocable proxy
dated as of March 31, 2010, and any amendments thereto, a copy of which may be
inspected at the principal office of the Company.”
 
3.           Effectiveness; Termination.  This irrevocable proxy shall be
effective immediately upon approval by the stockholders of the Company of the
transactions contemplated by the Exchange Agreement, and shall terminate upon
the earlier to occur of (a) prepayment in full of all amounts owing under the
Convertible Note and (b) March 31, 2015.
 
4.           Binding Effect.  This irrevocable proxy shall be binding upon the
Investor and his heirs, personal representatives, successors and assigns, and
shall inure to the benefit of the Proxy and his designees from time to time
appointed in accordance with Section 1(a).
 
5.           Governing Law.  This irrevocable proxy shall be governed by and
construed in accordance with the internal substantive laws (but not the law
governing choice of law) of Delaware.
 
6.           Severability.  If any term or provision of this irrevocable proxy
or the application thereof to any circumstance shall, in any jurisdiction and to
any extent, be invalid or unenforceable, such term or provision shall be
ineffective as to such jurisdiction to the extent of such invalidity or
unenforceability without invalidating or rendering unenforceable the remaining
terms and provisions of this irrevocable proxy or the application of such terms
and provisions to circumstances other than those as to which it is held invalid
or enforceable.
 
C.G. _____


D.H. _____
 
2

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned hereto has duly executed this irrevocable
proxy as of March 31, 2010.
 

 
INVESTOR
     
By:
   
Name:
 
Title:
     
ZANETT, INC.
     
By:
   
Name:
 
Title:
     
(x)
   
Claudio M. Guazzoni

 
C.G. _____


D.H. _____
 
3

--------------------------------------------------------------------------------

 
 
Exhibit 10.2
 
EXHIBIT B
 
ADOPTION AGREEMENT
 
This Adoption Agreement ("Adoption Agreement") is executed by the undersigned
(the "Transferee") pursuant to the terms of that certain Voting Agreement dated
as of March 31, 2010 (the "Agreement") by and among Zanett, Inc. (the
"Company"), Claudio M. Guazzoni and Rockport Investments Ltd..  Capitalized
terms used but not defined in this Adoption Agreement shall have the respective
meanings ascribed to such terms in the Agreement.  By the execution of this
Adoption Agreement, the Transferee agrees as follows:
 
1.1           Acknowledgement.  Transferee acknowledges that Transferee is
acquiring certain shares of the capital stock of the Company (the "Stock"),
subject to the terms and conditions of the Agreement.
 
1.2           Agreement.  Transferee (i) agrees that the Stock acquired by
Transferee shall be bound by and subject to the terms of the Agreement, and (ii)
hereby adopts the Agreement with the same force and effect as if Transferee were
originally a party thereto.
 
1.3           Notice.  Any notice required or permitted by the Agreement shall
be given to Transferee at the address listed beside Transferee’s signature
below.
 
EXECUTED AND DATED this __ day of ________ __, 20___.



 
TRANSFEREE
     
By:
     
Name and Title
     
Address:
   
Fax:
   



Accepted and Agreed:
 
ZANETT, INC.
 
By:
   
Title:
   

 
C.G. _____


D.H. _____
 

--------------------------------------------------------------------------------

 